Citation Nr: 9921986	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  96-08 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to secondary service connection for 
prostatitis secondary to the veteran's service-connected 
Reiter's syndrome and diabetes mellitus.

2.  Entitlement to an effective date earlier than October 18, 
1994, for a 40 percent evaluation for Reiter's syndrome.

3.  Entitlement to an increased evaluation for diabetes 
mellitus, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from May 1972 to May 1976.  
This appeal arises from an August 1994 rating decision of the 
Huntington, West Virginia, Regional Office (RO).  In this 
decision, the RO denied an increased evaluation for the 
veteran's service-connected diabetes mellitus that was 
confirmed as 20 percent disabling.  He appealed this 
decision.  This case also arises from a May 1995 rating 
decision that granted an increased evaluation in the 
veteran's service-connected Reiter's syndrome to 40 percent 
disabling effective on October 18, 1994, but denied secondary 
service connection for prostatitis as a result of the 
veteran's Reiter's syndrome and diabetes mellitus.  The 
veteran appealed the effective date of his increased 
evaluation for Reiter's syndrome and the denial of secondary 
service connection for prostatitis.  By rating decision of 
May 1998, the RO granted an increased evaluation of the 
veteran's diabetes mellitus to 40 percent disabling effective 
from January 1995.  The veteran continued his appeal.

In a rating decision of September 1993, the RO denied 
secondary service connection for gastric and bowel 
disabilities as a result of the veteran's service-connected 
Reiter's syndrome and diabetes mellitus.  The veteran 
appealed these decisions.  However, in a rating decision of 
May 1998, the RO granted service connection for these 
disorders.  The undersigned finds that this was a full grant 
of all benefits sought on appeal regarding these issues and, 
thus, these issues are no longer in appellate status.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

By rating decision of June 1995, the RO denied the veteran's 
claim for secondary service connection for peripheral 
neuropathy of the upper extremities as a result of his 
service-connected diabetes mellitus.  He appealed this 
determination.  However, in a rating decision of December 
1997, the RO granted service connection for this disorder.  
It is the undersigned's determination that this was a full 
grant of all benefits sought on appeal regarding this issue 
and, therefore, this issue is no longer in appellate status.  
See Id.

The RO granted the veteran's claim for secondary service 
connection for major depression in a rating decision of 
September 1996.  This disorder was evaluated as 10 percent 
disabling effective August 14, 1995.  In a March 1997 
decision of the VA Director, Compensation & Pension Service, 
the September 1996 grant of service connection and a 10 
percent rating was noted and it was indicated that based on a 
difference of opinion, the effects of the veteran's 
depression were more appropriately evaluated as 30 percent 
disabling.  In an April 1997 statement, the veteran indicated 
that he had been paid for the increased disability due to his 
major depression only from November 1, 1996.  It appears that 
he is questioning whether he has been paid the proper amount 
of disability compensation.  The RO should provide him with 
an accounting, beginning August 1995, and continuing through 
December 1996.

The veteran requested a hearing before the Board of Veterans' 
Appeals (Board).  However, he withdrew this request in a 
signed statement received in August 1998.


FINDINGS OF FACT

1.  There is no objective medical opinion of record that has 
linked the veteran's claimed prostatitis to his military 
service or any service-connected disability.

2.  The veteran has not submitted evidence to show a 
plausible claim for service connection for prostatitis.

3.  The veteran's claim for an increased evaluation for 
Reiter's syndrome was received by the RO on October 20, 1994.

4.  The medical evidence of record indicates that the 
veteran's Reiter's syndrome was inactive or controlled by 
medication from October 1993 to March 7, 1994.

5.  The medical evidence of record indicates that flare-ups 
of Reiter's syndrome causing a definite impairment of health 
began on March 7, 1994.

6.  The medical evidence of record indicates that the 
veteran's diabetes mellitus is poorly controlled by twice 
daily injections of insulin, a restricted diet, regulation of 
activities, and requires twice monthly visits to a healthcare 
professional.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
secondary service connection for prostatitis.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The criteria for an effective date of March 7, 1994, but 
no earlier, for a 40 percent evaluation for Reiter's 
syndrome, have been met.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400(o)(2) (1998).

3.  An increased evaluation to 60 percent disabling, but no 
more, is warranted for the veteran's diabetes mellitus.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991);  38 C.F.R. §§ 4.10, 
4.14, Code 7913 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

The veteran was afforded a comprehensive physical examination 
in December 1971 in preparation for his entrance into active 
service.  He did not report any medical history of 
prostatitis.  On examination, his genito-urinary system was 
found to be normal.  A review of the service medical records 
indicates that in early 1973 the veteran made multiple 
complaints of burning on urination.  The assessment in 
February 1973 was urethritis.  He again complained of burning 
on urination starting in January 1976.  By March 1976, the 
veteran had been assessed with urinary tract infection (UTI).  
The veteran was given a separation examination in April 1976.  
His genito-urinary system was normal.  

By rating decision of June 1976, the RO granted service 
connection for recurrent urethritis.  U. S. Department of 
Veterans Affairs (VA) medical records dated from June 1977 to 
March 1978 were incorporated into the claims file in April 
1978.  These records contained multiple genito-urinary 
complaints with assessments of urethritis and diabetes 
mellitus.  In a written statement of June 1978, the veteran 
asserted that he had been found to have sugar in his urine 
during his military and in post-service tests.  He claimed 
that he had diabetes and that this was causing a burning 
sensation on urination.  

The veteran was afforded a VA physical examination in July 
1978.  He complained of occasional nocturia, occasional 
burning on urination, and histories of UTI and diabetes.  An 
examination of the veteran's genito-urinary system failed to 
find any symptoms of urethral discharge.  The prostate was 
normal in size and without tenderness.  The diagnoses include 
a history of diabetes mellitus and urethritis with no 
evidence of the disorders at that time.  By rating decision 
of August 1978, the RO denied service connection for diabetes 
mellitus.  

At a Board hearing in August 1979, the veteran testified 
about his genito-urinary and diabetes complaints.  He also 
provided testimony on his treatment in the military.  In a 
decision of October 1979, the Board granted service 
connection for diabetes mellitus.  The RO evaluated this 
disability in a rating decision of late October 1979.  The 
veteran's diabetes mellitus was found to be 10 percent 
disabling under the VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4, Diagnostic Code (Code) 7913.  This award 
was made effective from March 1978.  By rating decision of 
July 1980, the RO confirmed and continued the veteran's 10 
percent evaluation of his diabetes mellitus.

VA medical records dated from February to September 1981 were 
associated with the claims file in October 1981.  An 
outpatient record of April 1981 noted the veteran's genito-
urinary complaints of two days duration and an assessment of 
UTI.  A similar assessment was noted in June 1981.

The veteran was afforded a VA physical examination in 
November 1981.  He reported a history of diabetes mellitus 
that was controlled by diet.  The veteran also made 
complaints regarding pain in his left foot, but attributed 
them to an injury.  

In July 1984, the RO incorporated into the claims file the 
veteran's VA medical records dated from September 1983 to 
June 1984.  An outpatient record of April 1984 noted the 
veteran's complaint of dysuria and urethral discharge.  The 
diagnosis was urethritis.

The veteran's VA medical records dated from August 1983 to 
February 1986 were associated with his claims file in March 
1986.  After making genito-urinary complaints in an 
outpatient record of November 1984, a diagnosis for early UTI 
was noted.  In December 1984, the assessment was urethritis.

In a written statement of June 1986, the veteran claimed that 
his lower extremity neuropathy was the result of his diabetes 
mellitus.  Attached to this statement was a medical article 
that reported that symptoms of diabetes mellitus included 
neuropathy.  

The veteran was afforded a VA physical examination in May 
1986.  A history of UTI was noted.  The diagnoses included 
Type II diabetes mellitus.  By rating decision of June 1986, 
the RO confirmed and continued a 10 percent evaluation of the 
veteran's diabetes mellitus and a noncompensable evaluation 
of the veteran's nonspecific urethritis.  

VA outpatient records dated from August 1985 to March 1987 
were incorporated into the claims file in March 1987.  In 
June 1986, the veteran complained of genito-urinary 
discomfort for the past two weeks.  The diagnoses were 
urethral stricture and questionable bladder outlet.  In 
February 1987, the veteran complained of dysuria and a 
history of UTI without significant cultures.  The diagnosis 
was chronic epididymitis.  

By rating decision of March 1987, the RO again confirmed and 
continued the veteran's evaluations for diabetes mellitus and 
urethritis.  The veteran submitted a written statement in 
April 1987 in which he claimed that he was entitled to 
service connection for Reiter's syndrome.  It was his 
contention that his multiple complaints of UTI and arthritis 
had been misdiagnosed.  In April 1987, the RO denied the 
veteran's claim for service connection for Reiter's syndrome 
on the basis that this disorder had not been diagnosed.

In July 1987, VA outpatient records dated from August 1986 to 
June 1987 were associated the veteran's claims file.  The 
veteran was reported to have been treated for urethral 
stricture versus urethritis in a urology consultation of 
April 1987.  He complained of several episodes of pyuria and 
dysuria with negative urinary cultures; and past histories of 
UTI, arthritis, and conjunctivitis.  The examiner opined that 
there was an "excellent" possibility that the veteran 
suffered with Reiter's syndrome.  He was referred to the 
rheumatology clinic in June 1987.  The veteran complained of 
intermittent conjunctivitis, dysuria, and arthralgia.  The 
assessment was possible Reiter's syndrome.  In October 1987, 
the veteran was afforded a VA urology examination.  It was 
reported that the veteran was asymptomatic for epididymitis 
and urethritis at the present time.  His urine analysis was 
clear.  The examiner opined that the veteran may have had 
Reiter's syndrome.

By rating decision of November 1987, the RO again denied the 
veteran's claim for service connection for Reiter's syndrome 
on the basis that he had not received a definitive diagnosis 
for this disorder.  The veteran appealed this decision.  In a 
Board remand of June 1989, the issue was returned to the RO 
for further development of the medical evidence.  

The veteran was afforded a VA rheumatology examination in 
September 1989.  He complained of multiple joint arthralgia, 
intermittent dysuria and conjunctivitis.  The impression was 
"clear-cut" Reiter's syndrome, synovitis of the left middle 
proximal interphalangeal (PIP) joint, and enthesopathy of the 
insertion of the right Achilles tendon.

In January 1990, the RO granted service connection for 
Reiter's syndrome.  It was determined that the veteran's 
complaints of urethritis; conjunctivitis; and stiffness in 
his neck, back, and right foot were early manifestations of 
his Reiter's syndrome.  This disability was determined to be 
20 percent disabling under Code 5002 and this award was made 
effective the date of the veteran's claim in April 1987.  The 
veteran was notified of this decision by letter dated in late 
January 1990.

The veteran's VA outpatient records dated from December 1990 
to February 1992 were associated with the claims file in 
February 1992.  An outpatient record of February 1992 
reported the veteran's complaints of frequent urination, 
diarrhea, and nausea.  The impression was hyperglycemic with 
secondary polyuria.  

The veteran was provided with a VA physical examination in 
March 1992.  He denied having dysuria.  However, he did 
complain of polyuria and nocturia.  He also denied vision 
problems except for "floaters."  His weight was 234 pounds 
and his maximum weight in the past year was 235 pounds.  The 
veteran's eye, genito-urinary, and musculoskeletal 
examinations were negative.  The diagnoses were diabetes 
mellitus and peripheral neuropathy secondary to his diabetes.  

In a written statement received in April 1992, the veteran 
submitted a claim for an increased evaluation of his diabetes 
mellitus.  He claimed that recently his treating physician 
had increased the medication used to control this disorder.  
The veteran's VA outpatient records dated in March and April 
1992 were incorporated into his claims file in May 1992.  The 
outpatient record of March 1992 noted the veteran's 
complaints of polyuria, nocturia three times a night, and 
polydipsia.  He also complained of numbness and tingling in 
his lower extremities for years.  The veteran denied blurred 
vision.  The assessments include Type II diabetes mellitus 
that was poorly controlled.

In September 1992, VA outpatient records dated in August and 
September 1992 were associated with his claims file.  These 
records noted treatment of the veteran's orthopedic and 
peripheral neuropathy complaints.

By rating decision of November 1992, the veteran was awarded 
secondary service connection for peripheral neuropathy in 
both lower extremities as a result of his service-connected 
diabetes mellitus.  Each lower extremity was evaluated as 10 
percent disabling under separate rating codes.  The veteran's 
left foot complaints were evaluated under his service-
connected left great toe strain.  His service-connected 
diabetes mellitus was awarded an increased evaluation to 20 
percent disabling based on the use of prescribed oral 
hypoglycemic for its control.  This award was made effective 
from February 1992.  The veteran was notified of these 
decisions in a letter of December 1992.

A VA outpatient record dated in December 1992 was 
incorporated into the claims file in January 1993.  The 
veteran complained of higher levels of sugar in his urine and 
blurred vision.  The diagnoses included adult onset diabetes 
mellitus and inactive Reiter's disease.  VA medical records 
dated from September 1992 to April 1993 were associated with 
the claims file in April 1993.  In February 1993, the veteran 
complained of increased sugar in his urine, frequent nocturia 
with large voiding, intermittent nausea, penile lesions, and 
pain in the palm of his left hand.  The assessments were 
Reiter's syndrome flare-up and adult onset diabetes mellitus.

In an April 1993 VA outpatient record, the veteran reported 
that his sugar was not normal, but was consistent.  The 
veteran's penile sore had completely resolved.  The 
assessment was diabetes mellitus.  A medical history was 
taken from the veteran in June 1993.  He denied any problems 
with his eyes or with urinating.  The veteran did note that 
he suffered with diabetes for which he took an oral 
hypoglycemic.  In July 1993, the veteran complained of 
gastrointestinal problems to include constant diarrhea for 
the past three months.  On examination, his abdomen was non-
tender and had normal bowel sounds.  The veteran's prostate 
was large, but without nodules.  The assessments included 
diarrhea that was questionably the result of colitis due to 
"Reiter," chronic indigestion, and inactive Reiter's 
"disease."  An outpatient record of October 1993 reported 
that the veteran had colonic spasms.  On examination, there 
was no joint inflammation.  The assessments include probable 
irritable bowel syndrome, Reiter's "disease," and poorly 
controlled adult onset diabetes mellitus.

A VA gastroenterology examination was afforded the veteran in 
November 1993.  He complained of intermittent diarrhea 
followed by constipation with lower left quadrant pain.  The 
veteran's history included diabetes mellitus for which he 
took oral agents.  The assessment was irritable bowel 
syndrome, but the examiner opined that the normal appearance 
of the rectum and sigmoid suggested that this problem was not 
the result of the veteran's Reiter's syndrome.

In a written statement of December 1993, the veteran asserted 
that his stomach condition was a direct result of his 
diabetes mellitus or Reiter's syndrome.  A separate statement 
was submitted in late December 1993 in which the veteran 
reported that he had undergone a VA biopsy.  He claimed that 
the laboratory results of this biopsy had diagnosed him with 
Whipple's disease.  The veteran alleged that this disease was 
a result of his diabetes mellitus.  In January 1994, the 
veteran submitted a VA pathology report of November 1994 that 
diagnosed rectal mucosa showing foci of non-specific chronic 
inflammation.  Also attached was a VA outpatient record of 
January 1994.  The veteran's medical history was noted to 
include diabetes mellitus, Reiter's syndrome, and Whipple's 
disease.  His complaints included numbness in his right 
fingers; conjunctivitis; burning diarrhea; and pain in his 
lower abdomen, back, knees, and ankles.  On examination, 
there was positive bowel sounds with left lower abdomen 
tenderness.  The assessments included Reiter's syndrome and 
Whipple's syndrome.

In February 1994, the veteran filed a claim for an increased 
evaluation for his diabetes mellitus.  He asserted that he 
had recently been placed on 10 units of insulin a day.  The 
veteran contacted the RO by telephone in March 1994 and 
alleged that his current gastrointestinal disorder had been 
caused by the medication taken to control his diabetes 
mellitus.  

By rating decision of February 1994, the RO denied secondary 
service connection for the veteran's gastrointestinal 
disability.  He was notified of this decision in a letter 
issued in March 1994.  The veteran appealed this 
determination.

The veteran was afforded a VA examination to evaluate his 
diabetes mellitus in April 1994.  He reported that he had 
controlled his diabetes with diet from 1976 to 1992.  From 
1992 to February 1994, the veteran had to take oral 
medication in order to control his diabetes.  Starting in 
February 1994, the veteran began to take insulin.  He 
currently took 40 milligrams (mm) of glyburide and 35 units 
of insulin "NPH Humulin" per day.  The veteran claimed that 
sometimes his blood sugar was from 180 to 200 in the 
mornings.  He complained of black spots and floaters in both 
eyes, aching in his legs and feet, loss of sensation in the 
lower extremities, and frequent urination of one to two times 
an hour during the day and two to three times a night.  On 
examination, the eyes were normal.  His current weight was 
228 pounds and the veteran claimed that his average weight 
was 224 pounds.  The diagnoses included insulin dependent 
diabetes mellitus that was under fair control, a history of 
Reiter's syndrome, and bilateral neuropathy of the lower 
extremities that probably was related to the diabetes 
mellitus.

The veteran's private medical records dated from March to 
April 1994 were received in the latter month.  These records 
reported that the veteran had a conjunctival lesion removed 
from the inferior cul-de-sac of the left eye.  A pathology 
report of March 1994 diagnosed a lower left lid lesion to be 
mild chronic conjunctivitis with secondary acquired 
melanosis.  This lesion was negative for malignancy.  In a 
written statement received in April 1994, the veteran filed a 
claim for secondary service connection for conjunctivitis as 
a result of his Reiter's syndrome.  Another written statement 
was received in August 1994 in which the veteran claimed that 
his insulin had been increased to 40 units and his oral 
medication to 35 mm a day.

A separate ophthalmology examination was afforded the veteran 
in July 1994.  He complained of blurred vision and chronic 
conjunctivitis.  After examination, the impression noted a 
healthy eye examination.  The examiner commented that the 
veteran's past history of conjunctivitis and urethritis was 
compatible with Reiter's syndrome, but he did not have any 
active disease at this time.  

Another VA physical examination was provided to the veteran 
in August 1994.  The examiner commented that after a review 
of the claims file it was his opinion that the veteran 
suffered with irritable bowel syndrome, not Whipple's 
disease.  He also determined that the veteran suffered with a 
stomach disorder secondary to his use of Motrin to control 
arthritic pain caused by his Reiter's syndrome.  Finally, the 
examiner noted that examination of the veteran's eye had 
revealed no current conjunctivitis.  

In a rating decision of August 1994, the RO found that the 
veteran's complaints of conjunctivitis were symptoms of his 
service-connected Reiter's syndrome.  However, since the most 
recent examinations showed that the veteran did not currently 
suffered with conjunctivitis his 20 percent rating for 
Reiter's syndrome was confirmed and continued.  It was also 
determined that the veteran's diabetes mellitus was not 
moderately severe in nature and did not warrant an increased 
evaluation in excess of 20 percent disabling.  The veteran 
was notified of these decisions in a letter issued in October 
1994. 

The veteran submitted a notice of disagreement with the 
evaluation of his service-connected diabetes mellitus in 
October 1994.  He claimed that he took both insulin and oral 
medication to control his diabetes.  The veteran also 
asserted that his diabetes required him to maintain a strict 
1,400 calorie diet and regulate his activities to prevent him 
from going into a coma.  He alleged that he had been forced 
to hire others to mow his grass and paint his house because 
he no longer had the strength to do these activities due to 
his diabetes.

In a separate statement received on October 20, 1994, the 
veteran filed a claim for an increased evaluation for his 
Reiter's syndrome.  He claimed that he had recently been 
diagnosed with complications to his sacroiliac joint and 
lower spine as a result of his Reiter's syndrome.  The 
veteran asserted that his Reiter's syndrome was causing pain 
in his low back, hips, right knee, and right ankle.  He also 
contended that the symptoms of his Reiter's syndrome should 
receive separate evaluations under different diagnostic 
codes.  The veteran reported that the symptoms related to his 
Reiter's syndrome included urinary infections, chronic 
inflammations, conjunctivitis, arthritis in multiple joints, 
and joint deformity in the right foot.  

In November 1994, the veteran's VA medical records dated from 
June 1993 to August 1994 were incorporated into the claims 
file.  In addition to duplicate records previously 
considered, an outpatient record of January 1994 reported 
that the sugar in the veteran's urine was high and he 
complained of continued diarrhea.  The veteran acknowledged 
that his arthralgia was controlled with the use of Motrin.  
The assessments were diabetes mellitus that was poorly 
controlled due to insulin resistance and insulin 
insufficiency; and inactive Reiter's syndrome.  By February 
1994, the veteran complained of intermittent diarrhea, 
abdomen pain, and feeling tired and weak.  The assessment was 
adult onset diabetes mellitus under poor control.  An 
outpatient record dated March 7, 1994, noted the veteran's 
assertion that he was feeling better with more energy since 
starting use of insulin.  He complained of a UTI and burning 
eyes with granular secretion in the mornings for the past 
week.  The veteran noted that he had experienced low back 
pain that the examiner questioned was the result of a 
Reiter's syndrome flare-up.  On examination, the veteran's 
eyes were positive for conjunctival infection.  The 
assessments include adult onset diabetes mellitus with 
insulin dependence and conjunctivitis of both eyes.  In July 
1994, the veteran complained of frequent urination for the 
past week, itchiness and crusting in both eyes, and an 
especially painful right hip.  It was noted by the examiner 
that the use of over-the-counter medication had resulted in 
fairly good control of his degenerative joint disease 
symptoms.  The assessments included adult onset and insulin 
dependent diabetes mellitus that was probably poorly 
controlled, and Reiter's "disease."  An outpatient record 
of August 1994 noted the veteran's complaints of right wrist 
pain.  On examination, there was tenderness at the snuffbox 
and base of the first metacarpal.  The right wrist had full 
range of motion with no erythema or warmth.  The diagnosis 
was first metacarpal base inflammation.

A written statement was received from the veteran in November 
1994.  He claimed that he had recently increased his daily 
insulin to 50 units and was taking an oral hypoglycemic in 
the amount of 35 mm a day.  The veteran asserted that his 
morning blood sugar readings were extremely high and that his 
diabetes was causing multiple complications.

VA outpatient records dated from October to November 1994 
were received in December 1994.  In October 1994, the veteran 
complained of pain in his right side to include his ankle, 
knee, hip, and back.  On examination, range of motion in the 
right lower extremity was from 0 to 100 degrees and resulted 
in radiated pain to the low back.  There was pain in the 
sacroiliac joint with straight leg raises to 20 degrees and 
with flexion, abduction, and external rotation.  However, 
internal rotation did not cause low back pain.  The right 
knee was tender on the medial side and negative for 
instability.  The assessment was right sacroiliac joint pain 
"in" Reiter's syndrome.  A physical therapy note of October 
1994 reported that the veteran had experienced for the past 
five to six months increased low back pain that radiated into 
his right leg.  He claimed that this pain was chronic and 
felt like a knot.  The veteran asserted that his right lower 
extremity would buckle with pain.  Palpation of the 
lumbosacral paraspinal muscles found that they were very 
tender on the right side and straight leg raises caused 
increased low back pain.  The assessment was right sacroiliac 
inflammation with possible contribution of lumbosacral spine 
and paraspinals.  On examination in November 1994, the 
veteran's back had full range of motion.  However, straight 
leg raises and other lower extremity motion caused pain in 
the sacroiliac.  The impression was sacroiliac joint pain.

The veteran filed a claim in January 1995 for an increased 
evaluation for his diabetes mellitus and secondary service 
connection for prostatitis as a result of his diabetes and 
Reiter's syndrome.  He asserted that this daily insulin had 
been increased to 65 units and he was still required to take 
35 mm of oral medication for his diabetes.  

A VA bone scan conducted in December 1994 was associated with 
the claims file in January 1995.  The impression was 
widespread degenerative type changes involving the shoulders, 
vertebral column, hips, knees, ankles, and great toes.  The 
sacroiliac joint also showed some patchiness.  Also included 
with this report were outpatient records of mid-January 1995 
that noted the veteran's complaint of burning sensation with 
urination for five days duration.  The diagnosis was 
diabetes.  Another outpatient record dated one day later, 
noted on examination that the veteran's prostate was soft, 
boggy, and tender.  The assessments included prostatitis.  

The veteran was afforded a comprehensive VA examination in 
March 1995.  He claimed that his diabetes had made him 
fatigued all the time and resulted in general aches.  The 
veteran also asserted that he was slowly losing sensation in 
his lower extremities over time.  It was reported that the 
veteran was taking medication for his prostatitis and 50 
units of insulin in the morning and 15 units in the afternoon 
for his diabetes.  He weighted 235 pounds and the veteran 
asserted that this was his maximum weight.  The examination 
of the veteran revealed decreased sensation in all of his 
extremities and reduced range of motion in the upper 
extremities and back.  His genitalia were normal, but the 
prostate was enlarged, smooth, and somewhat tender.  The 
diagnoses included Reiter's syndrome, diabetes mellitus 
controlled by oral medications and insulin, lower extremity 
peripheral neuropathy commonly associated with diabetes, and 
prostatitis.  The examiner commented that he was not aware if 
the cause of the prostatitis was due to diabetes or Reiter's 
syndrome.  

The veteran submitted a medical article discussing the 
effects of Reiter's syndrome in March 1995.  This article did 
not describe prostatitis as a residual of Reiter's syndrome.  

By rating decision of May 1995, the RO granted an increased 
evaluation to 40 percent disabling for the veteran's service-
connected Reiter's syndrome with a history of urethritis and 
conjunctivitis.  This award was made under Code 5002 
effective on October 18, 1994.  The RO also denied an 
increased evaluation for diabetes mellitus.  It was 
determined by the RO that the veteran's diabetes did not 
warrant an evaluation in excess of 20 percent disabling.  A 
higher evaluation was not awarded on the basis that the 
veteran's diabetes was not moderately severe in nature 
requiring large amounts of insulin, restricted diet, and 
careful regulation of activities.  Finally, the veteran's 
claim for secondary service connection for prostatitis was 
denied.  This decision was made on the basis that there was 
no objective medical nexus between the veteran's prostatitis 
and his diabetes or Reiter's syndrome.  A statement of the 
case (SOC) dealing with the issue of an increased evaluation 
of the veteran's diabetes mellitus was sent to the veteran in 
mid-May 1995.  This SOC informed the veteran of the criteria 
under Code 7913 effective at that time for evaluating 
diabetes mellitus. 

In June 1995, the veteran filed a notice of disagreement with 
the RO's decision of May 1995.  He argued that the effective 
date of his 40 percent evaluation for Reiter's syndrome 
should have been effective in 1992 or 1993.  The veteran also 
argued that he was entitled to an increased evaluation for 
his diabetes on the basis that it was not under control and 
that his treating physician had recently increased his 
insulin to 50 units in the morning and 20 in the afternoon.  
Attached to his statement was a VA outpatient record dated in 
mid-May 1995.  This record noted multiple orthopedic 
complaints.  The assessments included insulin dependent 
diabetes mellitus, Reiter's syndrome, and urinary frequency 
that was possibly related to the diabetes.  The physician 
planned to increase the veteran's insulin at bedtime to 20 
units and reinforce the veteran's diet compliance.  

By rating decision of late June 1995, the RO denied an 
increased rating for the veteran's diabetes mellitus.  It was 
again determined that the evidence of record did not show 
diabetes of moderately severe character.  A SOC was issued to 
the veteran in late June 1995 that informed him of the 
reasons for not granting an effective date for a 40 percent 
evaluation of his Reiter's syndrome before October 18, 1994.  
The RO determined that increased symptomatology had not been 
shown prior to that date.

In a written statement of August 1995, the veteran claimed 
that he had filed a notice of disagreement on December 10, 
1992.  However, he failed to identify what issue this 
disagreement was referring to.  A substantive appeal (VA Form 
9) was filed in March 1996.  The veteran claimed that his 
Reiter's syndrome required him to seek outpatient treatment 
three times a week starting in 1993.  He asserted that this 
treatment continued for six weeks until his annual and sick 
leave had run out.  Regarding his diabetes mellitus, the 
veteran claimed that he was currently taking 75 units of 
insulin in order to control it.  He alleged that other RO's 
had awarded ratings in excess of 20 percent disabling for 
diabetes patients on as little as 40 units of insulin.  
Finally, the veteran argued his current prostatitis was 
manifested by UTI as early as 1974 and was the result of his 
Reiter's syndrome.  

The veteran submitted a copy of a medical article in June 
1996 that discussed the effects of Reiter's syndrome.  It was 
noted that the symptoms of Reiter's syndrome included 
urethritis, low-grade fever, conjunctivitis, and arthritis.  
The article contained the following statement:  "The 
urethritis...may be associated with hemorrhagic cystitis and 
prostatitis."  Another medical article was submitted by the 
veteran in September 1996 in support of his claim that his 
prostatitis was the result of his Reiter's syndrome.  It was 
noted that the residuals of Reiter's syndrome can include 
prostatitis.  In a written statement of October 1996, the 
veteran claimed that he wanted to be hospitalized in order to 
get his diabetes under control.  However, he was not able to 
do this because he had no sick or annual leave left after it 
had been used up with treatment of his multiple disabilities.  

A VA outpatient record of October 1996 noted subjective 
symptoms of light headedness and organic impotence.  The 
assessments included poorly controlled insulin dependent 
diabetes mellitus, organic impotence probably secondary to 
diabetes, and clinically inactive Reiter's syndrome.  The 
physician's plan included increasing the veteran's insulin to 
60 units in the morning and 30 units in the afternoon, strict 
diet with no alcohol use, and diabetic education classes.

A SOC regarding the issue of secondary service connection for 
prostatitis was issued to the veteran in March 1997.  In this 
SOC, the veteran was notified that the RO had denied this 
claim on the basis that there was no medical opinion 
establishing a link between his prostatitis and his diabetes 
or Reiter's syndrome.  By rating decision of March 1997, the 
RO granted secondary service connection for organic impotence 
as a residual of the veteran's diabetes mellitus.  This 
disorder was found to be noncompensable under Code 7522.

In a written statement received in April 1997, the veteran 
asserted that his insulin dosage had been increased in 
February 1997 to 100 units, 65 units in the morning and 35 
units in the evening.  Also received in April 1997 was a VA 
outpatient record of late March 1997.  This record noted 
assessments for dysuria either due to non-specific urethritis 
or prostatitis.  However, the physician opined that this 
disorder would likely clear up after ten days of treatment.  
Also assessed was insulin dependent diabetes mellitus, 
questionably better controlled.  A written statement was 
received from the veteran in May 1997 in which he requested 
an increased evaluation for his Reiter's syndrome on the 
basis that it had resulted in arthritic changes to his right 
great toe.

The veteran was given a comprehensive VA physical examination 
in June 1997.  He maintained that his diabetes was poorly 
controlled.  The veteran reported that he currently took 65 
units of insulin in the morning and another 35 units in the 
evening.  He also took 10 mm of oral hypoglycemic each 
morning.  It was claimed by the veteran that since taking 
insulin his weight had increased 10 to 15 pounds.  He 
asserted that often he ran fasting blood sugars above 170.  
The veteran also complained of minimal hypoglycemic attacks, 
but complained of excessive thirst and frequent urination.  
It was reported that the veteran averaged three to four times 
nocturia for the last several months.  He claimed that 
because of his diabetes he had a lack of energy that resulted 
in his inability to do house or yard work.  However, it was 
noted that the veteran had maintained his employment although 
he reported that medical treatment of his disabilities had 
used all of his leave.  The veteran also complained of 
frequent bouts of recurrent urethritis usually consisting of 
clear drainage, but occasionally purulent.  These symptoms 
were noted to be treated with antibiotics that resulted in 
removing the symptoms, but frequent reoccurrence happened.  
These symptoms had been diagnosed in the past as prostatitis 
or some type of prostatism.  On examination, the veteran's 
testicles and penis were normal.  The prostate had no obvious 
tenderness and did not appear to be enlarged.  His weight was 
237 pounds.  The veteran's eyes were normal except for Grade 
I hypertensive changes in the vasculature.  The diagnoses 
included poorly controlled diabetes mellitus, history of 
recurring urethritis, Reiter's syndrome with multiple 
arthralgia, peripheral neuropathy of both the upper and lower 
extremities probably secondary to diabetes mellitus, 
hypertension, cardiomyopathy with evidence of elevation of 
left ventricular end diastolic pressure possibly secondary to 
hypertension, and a history of chronic recurring diarrhea, 
probably secondary to irritable bowel syndrome but the 
examiner could not rule out it was the effect of Reiter's 
syndrome and/or diabetic enteropathy.  

Private medical records dated from March to May 1997 were 
received in June 1997.  These records described the veteran's 
treatment of his right great toe.  In July 1997, the RO 
received additional private medical records dated in April 
1997 that also reported surgery on the veteran's right great 
toe.  

By rating decision of December 1997, the RO granted service 
connection for peripheral neuropathy of the upper extremities 
as a residual of the veteran's diabetes, service connection 
for hallux rigidus of the right great toe as a residual of 
Reiter's syndrome, and service connection for cardiomyopathy 
as a residual of hypertension.  The veteran's peripheral 
neuropathy and hallux rigidus received evaluations under 
separate diagnostic codes.  He was notified of this decision 
in a letter of February 1998.

In a written statement of February 1998, the veteran claimed 
that he had filed a notice of disagreement in December 1992 
and complained of the lengthy period it was taking to refer 
his case for Board review.  However, he failed to identify 
the specific issue or issues that he wanted appealed in 
December 1992.  A day later, another written statement was 
received from the veteran.  He claimed that he now took 75 
units of insulin each morning and 35 units each evening plus 
two 10 mm tablets of oral medication each morning.  The 
veteran also submitted a medical article in February 1998 
that discussed irritable bowel syndrome.  

The RO, in a rating decision of May 1998, granted service 
connection for irritable bowel syndrome as a residual of the 
veteran's Reiter's syndrome.  An increased evaluation to 40 
percent disabling was also awarded for the veteran's diabetes 
mellitus.  This award was made under the criteria of Code 
7913, which were effective prior to June 6, 1996, and the 40 
percent rating was effective from January 13, 1995.  The RO 
determined that it was from this date that the medical 
evidence revealed that the veteran's diabetes medication had 
undergone a significant increase.

A supplemental statement of the case (SSOC) was also issued 
to the veteran in May 1998 regarding the issues of secondary 
service connection for prostatitis and an earlier effective 
date for the award of a 40 percent rating for Reiter's 
syndrome.  It was noted that the veteran's urethritis 
symptoms were evaluated as part of his service-connected 
Reiter's syndrome.  The claim for service connection for 
prostatitis was denied on the basis that the latest VA 
examination failed to reveal any disease or disability 
associated with the veteran's prostate.  It was affirmed that 
the evidence of record did not reveal the appropriate 
symptomatology to authorize an earlier effective date for the 
40 percent evaluation of the veteran's Reiter's syndrome. 

In June 1998, the veteran submitted a written statement in 
which he asserted that the last VA examination of June 1997 
found no prostatitis symptoms because he was having to take 
daily medication that controlled it.  He claimed that if he 
failed to take this medication his urinary stream would be 
reduced to a trickle.  Attached to the statement was a 
medical article that reported one of the symptoms of Reiter's 
syndrome could be "prostatitis (inflammation of the prostate 
gland)." 

The RO issued a SSOC regarding the issue of an increased 
evaluation for diabetes mellitus in late June 1998.  This 
SSOC informed the veteran that the rating criteria for 
diabetes had been changed effective June 6, 1996.  The RO 
evaluated his diabetes under both the old and new criteria, 
finding the old the most advantageous, and awarded a 40 
percent evaluation.  In September 1998, the veteran's 
representative contended that his claim for secondary service 
connection for prostatitis should be remanded in order to 
obtain a medical opinion on its relationship to the veteran's 
service-connected disorders.


II.  Entitlement to Secondary Service Connection for 
Prostatitis.

Applicable Criteria.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  Service 
connection may also be granted for a disability which is 
proximate to, or the result of, a service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (1998).  The U. S. Court of 
Appeals for Veterans Claims (Court)(formerly known as the U. 
S. Court of Veterans Appeals prior to March 1, 1999) held in 
Allen v. Brown, 7 Vet. App. 439 (1995), that the degree that 
a nonservice-connected disability is permanently aggravated 
by a service-connected disability shall be granted service 
connection.

A claimant for benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Thus, the 
threshold question to be answered is whether the veteran has 
presented a well-grounded claim; that is, a claim which is 
plausible.  If he has not presented a well-grounded claim, 
his appeal must fail.  There is no duty to assist him further 
in the development of his claim, as any such additional 
development would be futile.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a) (West 
1991).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  To 
be well grounded, a claim must be accompanied by supportive 
evidence, and such evidence must justify a belief by a fair 
and impartial individual that the claim is plausible.  Where 
the determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded claim requirement of 38 U.S.C.A. 
§ 5107(a) (West 1991).  Lathan v. Brown, 7 Vet. App.  359 
(1995).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  Under 38 C.F.R. § 3.303(b) (1998), a 
well-grounded claim exists if competent evidence of 
continuity of symptomatology is of record (lay or medical 
evidence) and a nexus (competent lay or medical evidence) is 
established between the post-service symptoms and a current 
disability.  Savage v. Gober, 10 Vet. App. 488 (1997).


Analysis.

Initially, the undersigned notes that the veteran's 
urethritis and related genito-urinary symptoms are considered 
part of the veteran's service-connected Reiter's syndrome.  
Therefore, those symptoms are evaluated under that disorder 
and the veteran does not currently have an appeal before the 
Board regarding entitlement to an increased evaluation for 
Reiter's syndrome.

The veteran has claimed that he currently has prostatitis 
that was caused by either his service-connected Reiter's 
syndrome or diabetes mellitus.  He alleges that his genito-
urinary symptoms during his active service were in fact 
symptoms of prostatitis.  The veteran, as a lay person, is 
not competent to render a medical diagnosis or opinion on the 
etiology of a disease or disability.  Zang v. Brown, 8 Vet. 
App. 246 (1995); See Godfrey v. Brown, 7 Vet. App. 398 
(1995).  Only competent medical evidence can establish that 
the veteran's genito-urinary complaints are in fact 
prostatitis and only a competent medical professional can 
render a valid opinion that any prostatitis is the result of 
the veteran's service-connected disabilities.

A review of the service medical records shows that the 
veteran never received a diagnosis for prostatitis during his 
military service.  He was first diagnosed with prostatitis in 
the 1990's, many years after his separation from active 
service.  However, the latest VA examination of June 1997 
failed to find symptomatology that would warrant a diagnosis 
of prostatitis.  Without a current disease entity, the 
veteran's claim for service connection for prostatitis is not 
well grounded under the first prong of the Caluza or Savage 
tests.

It was argued by the veteran in June 1998 that the June 1997 
VA examination did not find symptoms of prostatitis because 
he is currently taking medication to keep this disorder 
dormant.  It was noted on the examination report of June 1997 
that the veteran was taking medication for his prostatitis.  
Viewing this evidence in the light most favorable to the 
veteran and conceding that he currently suffers with chronic 
prostatitis; his claim is still not well grounded.  There is 
no objective medical opinion of record that has presented an 
etiological link between the prostatitis noted in the claims 
file and his service-connected Reiter's syndrome or diabetes 
mellitus.  The veteran has submitted multiple medical 
articles that report that prostatitis could be attributed to 
Reiter's syndrome.  However, this evidence only shows that 
prostatitis could be a residual of Reiter's syndrome in some 
patients and does not provide an objective nexus in the 
veteran's specific case based on examination and a review of 
his medical history.  Neither is there an objective medical 
opinion linking the veteran's prostatitis to his military 
service.  Without such a medical nexus, the veteran's claim 
is not well grounded under either the Caluza or Savage test. 

The undersigned finds that there is no objective medical 
evidence of record that provides a nexus between the 
veteran's claimed prostatitis and his military service or any 
of his service-connected disabilities.  Nor is there 
objective evidence that his claimed prostatitis has been 
permanently aggravated by his service-connected disorders.  
Under these circumstances, the undersigned concludes that the 
veteran has not met his initial burden of submitting evidence 
of a well-grounded claim as is required by the Court's Caluza 
and Savage decisions.  Therefore, service connection for 
prostatitis is denied.

In written contentions of September 1998, the veteran's 
representative requested a VA examination in order to 
determine if the veteran's claimed prostatitis was related to 
his service-connected disabilities.  As noted above, it is 
the veteran's responsibility to submit a well-grounded claim.  
Since the veteran has failed to submit a well-grounded claim 
on this issue, the VA has no duty to assist him.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  Therefore, there is no duty 
to develop the record or to provide the veteran with any type 
of examination.


III.  Entitlement to an Earlier Effective Date for a 40 
Percent Evaluation for Reiter's Syndrome. 

Applicable Criteria.

A specific claim in the form prescribed by the Secretary of 
the VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C. 
5101(a) (West 1991); 38 C.F.R. § 3.151(a) (1998).  Increases 
in disability compensation will be effective on the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  However, an effective date will be awarded at the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within 1 year from such date, otherwise, the 
effective date will be the date of receipt of the claim.  
38 U.S.C.A. §§ 5110(a), 5110(b)(2), (West 1991); 38 C.F.R. 
§ 3.400 (o)(1) & (2) (1998).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).

The following rating criteria apply to the issue of an 
earlier effective date for an increased evaluation for 
Reiter's syndrome.

Code 5002.  Arthritis rheumatoid 
(atrophic) As an active process:
>Symptom combinations productive of 
definite impairment of health objectively 
supported by examination findings or 
incapacitating exacerbations occurring 
three or more times a year; rate as 40 
percent disabling.
> One or two exacerbations a year in a 
well-established diagnosis; rate as 20 
disabling.

For residuals such as limitation of 
motion or ankylosis, favorable or 
unfavorable, rate under the appropriate 
diagnostic codes for the specific joints 
involved. Where, however, the limitation 
of motion of the specific joint or joints 
involved is noncompensable under the 
codes a rating of 10 percent is for 
application for each such major joint or 
group of minor joints affected by 
limitation of motion, to be combined, not 
added under Code 5002.  Limitation of 
motion must be objectively confirmed by 
findings such as swelling, muscle spasm, 
or satisfactory evidence of painful 
motion.

Note:  The ratings for the active process 
will not be combined with the residual 
ratings for limitation of motion or 
ankylosis.  Assign the higher evaluation.

Code 6017.  Conjunctivitis, trachomatous, 
chronic:
>Active; rate for impairment of visual 
acuity; minimum rating while there is 
active pathology; rate as 30 percent 
disabling.
>Healed; rate on residuals, if no 
residuals; rate as noncompensable.

Code 6018.  Conjunctivitis, other, 
chronic:
>Active, with objective symptoms; rate as 
10 percent disabling.
>Healed; rate on residuals, if no 
residuals; rate as noncompensable.

38 C.F.R. Part 4 (1998).

With a voiding dysfunction, rate the particular condition as 
urine leakage, frequency, or obstructed voiding:

Urine Leakage:
>Requiring the wearing of absorbent 
materials which must be changed two to 
four times per day; rate as 40 percent 
disabling.
>Requiring the wearing of absorbent 
materials which must be changed less than 
two times per day; rate as 20 percent 
disabling.

Urinary frequency:
>Daytime voiding interval less than one 
hour, or; awakening to void five or more 
times per night; rate as 40 percent 
disabling.
>Daytime voiding interval between one and 
two hours, or; awakening to void three to 
four times per night; rate as 20 percent 
disabling.

Obstructed voiding:
>Urinary retention requiring intermittent 
or continuous catheterization; rate as 30 
percent disabling.
>Marked obstructive symptomatology 
(hesitancy, slow or weak stream, 
decreased force of stream) rate as 10 
percent disabling with any one or 
combination of the following:
1. Post void residuals greater than 
150 cc.
2. Uroflowmetry; markedly diminished 
peak flow rate (less than 10 
cc/sec).
3. Recurrent urinary tract 
infections secondary to obstruction.
4. Stricture disease requiring 
periodic dilatation every two to 
three months.

Urinary tract infection:
>Recurrent symptomatic infection 
requiring drainage/frequent 
hospitalization (greater than two 
times/year), and/or requiring continuous 
intensive management; rate as 30 percent 
disabling.
>Long-term drug therapy, one to two 
hospitalizations per year and/or 
requiring intermittent intensive 
management; rate as 10 percent disabling.

38 C.F.R. § 4.115a (1998).

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14 
(1998).  Rather, the veteran's disability will be rated under 
the diagnostic code which allows the highest possible 
evaluation for the clinical findings shown on objective 
examination.


Analysis.

The veteran has satisfied the threshold requirement of 
presenting a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, he has set forth a 
claim which is plausible.  The Board is also satisfied that 
all relevant evidence has been properly developed, and that 
no further assistance is required to comply with the VA's 
duty to assist as mandated by 38 U.S.C.A. § 5107(a).

Initially in this matter, the Board must determine the date 
of the claim for an increased evaluation of the veteran's 
Reiter's syndrome.  The veteran was awarded service 
connection for Reiter's syndrome in January 1990 and this 
disorder was evaluated by analogy as 20 percent disabling 
under Code 5002.  There was no timely appeal of this 
evaluation.

The veteran filed a claim in December 1993 for secondary 
service connection for a gastrointestinal disability as a 
residual of his service-connected Reiter's syndrome.  This 
claim was initially denied in February 1994 and was timely 
appealed by the veteran.  As noted in the introduction, this 
disability was granted service connection in May 1998.  It is 
the undersigned's determination that this issue was a claim 
for a separate and distinct disability that is evaluated 
under a different rating criteria than the veteran's Reiter's 
syndrome and, therefore, the December 1993 claim was not a 
claim for an increased evaluation of the Reiter's syndrome.

In April 1994, the veteran filed a claim for secondary 
service connection for conjunctivitis as a residual of his 
Reiter's syndrome.  He was informed in a rating decision of 
August 1994 that his conjunctivitis was evaluated as part of 
his Reiter's syndrome, but there was no evidence of a 
current, chronic conjunctivitis and his 20 percent evaluation 
was confirmed and continued.  This rating decision also 
denied an increased evaluation for the veteran's service-
connected diabetes.  In a written statement of October 1994 
the veteran specifically filed a notice of disagreement with 
the August 1994 denial of an increased evaluation for 
diabetes.  He failed to discuss his Reiter's syndrome in this 
statement.  In a separately filed statement received on 
October 20, 1994, the veteran specifically requested an 
increased evaluation in his Reiter's syndrome based on his 
orthopedic complaints.  He made no mention of any 
disagreement with the determination of August 1994.

While this latter statement was filed within the one year 
appeal period of the August 1994 rating decision, it fails to 
meet the requirements of a notice of disagreement found at 
38 C.F.R. § 20.201 (1998).  The October 1994 statement 
discussing the veteran's Reiter's syndrome did not use terms 
that could be reasonably construed as a disagreement with the 
August 1994 evaluation or desiring that this evaluation 
receive appellate review.  In October 1994, the veteran 
specifically cited symptomatology (orthopedic) different from 
that noted in his claim of April 1994 (conjunctivitis).  
Also, the veteran specifically cited his notice of 
disagreement with the diabetes evaluation of August 1994, but 
failed to cite similar language in the separate statement 
regarding his Reiter's symptoms.  These facts lead the 
undersigned to the conclusion that the October 20, 1994, 
statement was a new and separate claim for an increased 
evaluation for the veteran's Reiter's syndrome that is the 
basis of the appeal for an earlier effective date that is 
currently in appellate status.

In the SSOC of May 1998, the veteran was informed of the RO's 
determination that his claim for an increased evaluation for 
Reiter's syndrome had been filed on October 20, 1994.  The 
veteran argued in a statement of August 1995 that he filed a 
claim as early as December 1992.  However, he failed to 
clarify in this statement which issue on appeal he was 
referring to.  The veteran did file a notice of disagreement 
in December 1992 that discussed an error in his combined 
evaluation and the evaluation of his left great toe strain.  
The error in the combined rating was corrected in a rating 
decision of late December 1992 and the evaluation of the 
veteran's left great toe is a separate disability that is not 
currently in appellate status.  All other issues raised in 
1992 and 1993 as secondary disabilities as caused by Reiter's 
syndrome have been appropriately addressed as original claims 
for service connection.

The undersigned now turns to the issue of the date on which 
symptomatology of the Reiter's syndrome evidenced a 40 
percent disability.  Based on the provisions of 38 C.F.R. 
§ 3.400(o)(2), a review of the veteran's Reiter's syndrome 
symptomatology would begin in October 1993.  The veteran 
claimed in October 1994 that he had complications from his 
Reiter's syndrome that included pain in his low back and 
lower extremities, genito-urinary symptoms, and 
conjunctivitis.  In October and November 1993, the veteran's 
gastrointestinal complaints were found not to be associated 
with his Reiter's syndrome by objective medical opinion.  In 
January 1994, the veteran's complaints included 
conjunctivitis and pain in his back, knees, and ankles.  
However, he conceded that his arthralgia was controlled by 
over-the-counter medication and his assessment noted only 
"inactive" Reiter's syndrome.  

An outpatient record of March 7, 1994, noted a flare-up of 
Reiter's symptomatology that included joint pain, UTI, and 
conjunctival infection.  A conjunctival lesion was removed 
from his eyelid in March 1994.  However, after physical 
examination in April 1994, the VA examiner only noted a 
history of Reiter's syndrome.  

By the time of a VA ophthalmology examination in July 1994, 
his eyes were "healthy" with no active Reiter's syndrome.  
However, outpatient records of July 1994 again noted 
complaints of eye symptoms and an especially painful right 
hip.  The examiner opined that medication was providing 
"fairly good control" of the veteran's pain symptoms and 
assessed Reiter's syndrome.   

In a VA examination of August 1994, it was reported that the 
veteran's arthritic pain was controlled by over-the-counter 
medication, but the examiner opined that the use of this 
medication had resulted in a stomach disorder.  Outpatient 
records of August 1994 found objective evidence of tenderness 
in the veteran's right wrist and diagnosed an 
"inflammation."  Starting on October 18, 1994, the VA 
medical records reported multiple complaints of joint pain 
that limited motion and required sustained physical therapy.

A review of the above evidence presents an inconsistent 
picture of episodes of conjunctivitis and multiple joint pain 
related to Reiter's syndrome.  Within weeks of each other, VA 
examiners would alternatively find inactive and active 
Reiter's syndrome.  This pattern commenced on the VA 
outpatient record of March 7, 1994, and continued until 
October 1994.  It is determined by the undersigned that the 
evidence of episodes of Reiter's syndrome from March to 
October 1994 is in equipoise as to whether it equates to 
symptoms productive of definite impairment of health and, 
according to the provisions of 38 U.S.C.A. § 5107(b), the 
benefit of the doubt is resolved in the veteran's favor.  The 
veteran's genito-urinary complaints during this period were 
usually associated with his service-connected diabetes 
mellitus and, therefore, not ratable under his Reiter's 
syndrome.  

The highest evaluation possible for the veteran's 
conjunctivitis is 30 percent disabling under Code 6017 and 
only during periods of active process.  The medical evidence 
indicates that the veteran's conjunctivitis was only active 
for a few weeks in March and then again in July 1994.  
However, the undersigned finds that evaluation under Code 
6017 should not be applied on the grounds that the evidence 
warrants a higher evaluation to 40 percent disabling under 
Code 5002.  The evidence indicates that flare-ups of the 
veteran's Reiter's syndrome commenced in March 1994, then 
again in July 1994, and again in October 1994.  Thus, there 
were three occurrences within the span of one year.  The 
combination of multiple joint arthralgia, conjunctivitis, and 
possible genito-urinary complications indicates a definite 
impairment of the veteran's health.  Therefore a 40 percent 
evaluation for Reiter's syndrome should be effective from 
March 7, 1994, under the provisions of Code 5002.

A review of the medical evidence from October 1993 to October 
1994 does not contain any range of motion studies or 
diagnoses of ankylosis that would entitle the veteran to an 
evaluation in an affected joint in excess of 40 percent 
disabling.  Also, the objective medical evidence from October 
1993 to March 7, 1994 does not contain any medical opinion of 
an active process concerning the veteran's Reiter's syndrome.  
Therefore, the preponderance of the evidence is against a 40 
percent evaluation prior to March 7, 1994.


IV.  Entitlement to an Increased Evaluation for Diabetes 
Mellitus.

Applicable Criteria.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well-grounded if the claimant 
asserts that a disorder for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  In this case, the veteran asserted that his 
diabetes mellitus is worse than evaluated, and he has thus 
stated a well-grounded claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2 (1998).  Also, 38 C.F.R. § 4.10 
(1998) provides that, in cases of functional impairment, 
evaluations must be based upon lack of usefulness of the 
affected part or systems, and medical examiners must furnish, 
in addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon the person's ordinary activity.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based upon a single, incomplete, or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  

It is noted by the undersigned that effective June 6, 1996, 
the criteria evaluating diabetes mellitus found at Code 7913 
was changed.  The veteran's claim for an increased evaluation 
for diabetes mellitus was filed prior to that date.  To that 
extent, the record shows that the veteran has had notice of 
the old and new criteria for evaluating diabetes mellitus in 
the SSOC of June 1998.

In determining which version of the regulations to apply to 
the facts of this case, the Board notes that the Court has 
held that where the law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary of the VA to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  In this instance, neither 
Congress nor the Secretary has directed which regulations are 
to be applied under the circumstances of this case.  
Accordingly, the version most favorable to the appellant will 
be considered.

The applicable schedular criteria for diabetes mellitus at 
Code 7913 effective prior to June 6, 1996, are as follows:

>Pronounced, uncontrolled, that is, with 
repeated episodes of ketoacidosis or 
hypoglycemic reactions, restricted diet 
and regulation of activities; with 
progressive loss of weight and strength, 
or severe complications; rate as 100 
percent disabling.
>Severe, with episodes of ketoacidosis or 
hypoglycemic reactions, but with 
considerable loss of weight and strength 
and with mild complications, such as 
pruritus ani, mild vascular deficiencies, 
or beginning diabetic ocular 
disturbances; rate as 60 percent 
disabling.
>Moderately severe, requiring large 
insulin dosage, restricted diet, and 
careful regulation of activities, i.e., 
avoidance of strenuous occupational and 
recreational activities; rate as 40 
percent disabling.

38 C.F.R. Part 4.

The applicable schedular criteria for diabetes mellitus at 
Code 7913 effective on June 6, 1996, are as follows:

>Requiring more than one daily injection 
of insulin, restricted diet, and 
regulation of activities (avoidance of 
strenuous occupational and recreational 
activities) with episodes of ketoacidosis 
or hypoglycemic reactions requiring at 
least three hospitalizations per year or 
weekly visits to a diabetic care 
provider, plus either progressive loss of 
weight and strength or complications that 
would be compensable if separately 
evaluated; rate as 100 percent disabling.
>Requiring insulin, restricted diet, and 
regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per 
year or twice a month visits to a 
diabetic care provider, plus 
complications that would not be 
compensable if separately evaluated; rate 
as 60 percent disabling.
>Requiring insulin, restricted diet, and 
regulation of activities; rate as 40 
percent disabling.

Note (1): Evaluate compensable 
complications of diabetes separately 
unless they are part of the criteria used 
to support a 100 percent evaluation. 
Noncompensable complications are 
considered part of the diabetic process 
under diagnostic code 7913.

Note (2): When diabetes mellitus has been 
conclusively diagnosed, do not request a 
glucose tolerance test solely for rating 
purposes.

38 C.F.R. Part 4.

Analysis.

The Board is satisfied that all relevant evidence has been 
properly developed, and that no further assistance is 
required to comply with the VA's duty to assist as mandated 
by 38 U.S.C.A. § 5107(a).  Initially, the undersigned notes 
that the RO had determined a number of separately rated 
disabilities were service-connected secondary to the 
veteran's diabetes mellitus.  These include major depression, 
irritable bowel syndrome with indigestion, peripheral 
neuropathy of all extremities, and organic impotency.  The 
evaluations of these disabilities will not be considered in 
connection with the veteran's current claim for an increased 
evaluation for diabetes as they are rated under separate 
diagnostic codes and are not currently in appellate status or 
properly before the Board.  Considering the symptomatology of 
these disorders in evaluating the veteran's diabetes is 
prohibited by the provisions of 38 C.F.R. § 4.14.

A review of the medical evidence indicates that the veteran 
must take a significant amount of insulin to help control his 
diabetes.  As of February 1998, it was reported that he took 
two doses of insulin each day for a total of 110 units.  
However, there are repeated notations, including the latest 
VA examination of June 1997, that the veteran's medication is 
only poorly controlling his diabetes.  He is on a restricted 
diet due to his diabetes.  The veteran's weight taken during 
his examinations does not indicate a significant reduction in 
recent years and, in fact, the veteran acknowledged in June 
1997 a weight gain since starting his use of insulin.  While 
the medical evidence has not specifically found that the 
veteran has experienced ketoacidosis or hypoglycemic 
reactions, the veteran has made repeated complaints of loss 
of strength, lightheadedness, and an inability to perform 
strenuous activities.  In June 1997, it was noted by the 
examiner that the veteran suffered with minimal hypoglycemic 
attacks.  He has not been hospitalized in recent years for 
his diabetes, but the outpatient records do reflect 
approximate twice monthly follow-up visits with his VA 
physicians.  

Reviewing this evidence in a light most favorable to the 
veteran, the undersigned finds that the veteran is entitled 
to a 60 percent evaluation for his diabetes mellitus under 
the criteria at Code 7913 effective on June 6, 1996.  
However, a total disability rating is not warranted under the 
new criteria at Code 7913.  The medical evidence does not 
indicate the veteran has repeated ketoacidosis or 
hypoglycemic reactions that required hospitalization or 
weekly visits to his physicians.  There is no evidence of 
progressive loss of weight.  While the veteran is unable to 
do many strenuous activities, he has been able to maintain a 
sedentary occupation.  The veteran has claimed that he has 
used all of his sick and annual leave in order to seek 
medical treatment, however, the evidence indicates that the 
veteran's treatment has been for his multiple service and 
nonservice-connected medical disorders.  Therefore, this time 
lost cannot all be attributed to his diabetes symptoms.  A 
total evaluation is also not warranted under the old criteria 
at Code 7913 for the above noted reasons.  In addition, there 
is no medical opinion that the veteran's diabetes is 
uncontrolled and he does not have any severe complications 
that have not received separate rating evaluations.

Based on the above analysis, the undersigned finds that the 
evidence warrants a grant of 60 percent disabling for the 
veteran's diabetes mellitus under the criteria found at Code 
7913 effective on June 6, 1996.  However, the preponderance 
of the evidence does not entitle him to a total disability 
rating for his diabetes under either the new or old criteria.


ORDER

Evidence of a well-grounded claim not having been submitted 
with respect to the issue secondary service connection for 
prostatitis, this issue is denied.

An effective date of March 7, 1994, but not earlier, for the 
assignment of a 40 percent evaluation for Reiter's syndrome 
is granted, subject to the applicable criteria pertaining to 
the payment of veteran's benefits.

An increased evaluation to 60 percent disabling, but not 
more, is granted for diabetes mellitus, subject to the 
applicable criteria pertaining to the payment of veteran's 
benefits.


REMAND

In a rating decision of December 1997, the RO granted 
secondary service connection for peripheral neuropathy of the 
upper extremities.  This disability was evaluated as 10 
percent disabling for each extremity effective from April 
1994.  In September 1998, the veteran filed a notice of 
disagreement with these evaluations.  There is no SOC for 
these issues.

The undersigned finds that the two issues noted above have 
entered appellate status based on the veteran's filing of a 
notice of disagreement.  Under the circumstances, a SOC must 
be sent to the veteran and his representative in accordance 
with 38 C.F.R. § 19.29 (1998).  Thus, this case is remanded 
to the RO for the following actions:

The RO must review the claims files and 
determine if any additional development 
is required under 38 U.S.C.A. § 5107(a) 
(West 1991) regarding the issues of 
increased evaluations for peripheral 
neuropathy of the right and left upper 
extremities.  After all required 
development is completed, the RO must 
prepare the appropriate SOC on the issues 
of increased evaluations of the veteran's 
service-connected peripheral neuropathy 
of the upper extremities evaluated in the 
rating decision of December 1997.  The RO 
should ensure that the veteran and his 
representative are notified of their 
requirements to respond to these SOC's 
with a substantive appeal as required 
under 38 C.F.R. §§ 20.202, 20.302 (1998).  
Thereafter, if appropriate, the case 
should be returned to the Board for 
appellate consideration of all issues 
which are properly on appeal.

The veteran need take no further action until he is notified, 
but he may furnish additional evidence and argument while the 
case is in remand status.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

